Name: Commission Regulation (EEC) No 2302/86 of 22 July 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 86 Official Journal of the European Communities No L 201 / 13 COMMISSION REGULATION (EEC) No 2302/86 of 22 July 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 25 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 335, 13 . 12. 1985, p . 9 . No L 201 / 14 Official Journal of the European Communities 24. 7. 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 [ 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 53,43 2345 425,70 113,66 367,20 7307 38,15 78047 128,14 35,31 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 356,78 7034 36,90 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 I 07.01-43 j 07.01 F I Peas 328,68 14423 2618,35 699,13 2258,56 44947 234,68 480046 788,16 217,17 1.30 07.01-451 07.01-47 07.01 F II Beans (of the species Phaseolus) 75,29 3307 600,27 161,56 516,43 10333 53,55 110908 181,96 48,16 1.32 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 9,15 401 72,96 19,48 62,94 1252 6,54 13377 21,96 6,05 1.70 07.01-67 ex 07.01 H Garlic 353,47 15510 2815,79 751,85 2428,87 48336 252,38 516246 847,60 233,55 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 l 07.01 K Asparagus : \ 1.80.1 ex 07.01-71  green 593,23 26032 4725,76 1261,84 4076,39 81123 423,58 866418 1 422,53 391,98 1.80.2 ex 07.01-71 ||  other 134,87 5925 1 075,31 289,42 925,12 18511 95,93 198678 325,95 86,27 1.90 07.01-73 07.01 L Artichokes 24,26 1065 193,01 52,15 166,06 3267 17,18 35778 58,67 15,52 1.100 07.01-75 1 07.01-77 J 07.01 M Tomatoes 34,60 1518 275,65 73,60 237,77 4731 24,70 50538 82,97 22,86 1.110 07.01-81 1 07.01-82 ] 07.01 P I Cucumbers 57,16 2509 454,73 122,87 391,24 7698 40,49 84292 138,24 36,57 1.112 07.01-85 07.01 Q II Chantarelles 936,21 41082 7457,99 1991,38 6433,18 128025 668,47 1367345 2244,98 618,60 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 57,74 2534 460,01 122,82 396,80 7896 41,23 84338 138,47 38,15 1.130 07.01-97 07.01 T II Aubergines 49,82 2186 396,94 105,98 342,40 6814 35,57 72775 1 1 9,48 32,92 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 48,68 2138 388,12 104,46 333,91 6681 34,62 71711 117,65 31,14 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 29,35 1288 233,84 62,43 201,71 4014 20,96 42872 70,39 19,39 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 49,14 2156 391,47 104,52 337,68 6720 35,08 71773 117,84 32,47 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 148,93 6535 1 186,42 316,79 1 023,39 20366 106,34 217518 357,13 98,40 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 150,12 6587 1 195,92 319,32 1031,59 20529 107,19 219260 359,99 99,19 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 24. 7 . 86 Official Journal of the European Communities No L 201 / 15 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs /Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 45,21 1984 360,20 96,17 310,70 6183 32,28 66039 108,42 29,87 2.50.3 08.02-05 \ \ 08.02-09 08.02-15 08.02-19l  others 39,12 1716 311,64 83,21 268,82 5349 27,93 57136 93,81 25,84 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 42,07 1846 335,16 89,49 289,10 5753 30,04 61448 100,88 27,79 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 23,16 1016 184,31 49,80 158,58 3120 16,41 34165 56,03 14,82 2.60.3 08.02.28 08.02 B I  Clementines 73,51 3225 585,59 156,36 505,12 10052 52,48 107362 176,27 48,57 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 61,90 2716 493,16 131,68 425,40 8465 44,20 90417 148,45 40,90 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 63,16 2771 503,20 134,36 434,05 8638 45,10 92257 151,47 41,73 2.80 ex 08.02 D Grapefruit, fresh : I I \ 2.80.1 ex 08.02-70  white 45,95 2016 366,10 97,75 315,79 6284 32,81 67121 110,20 30,36 2.80.2 ex 08.02-70  pink 63,91 2804 509,16 135,95 439,20 8740 45,63 93350 153,26 42,23 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 180,39 7916 1 437,07 383,71 1 239,60 24669 128,80 263471 432,58 119,19 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 160,77 7054 1 280,72 341,97 1 104,73 21985 114,79 234806 385,51 106,22 2.95 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 71,03 3117 565,84 151,08 488,09 9713 50,71 103742 170,33 46,93 2.110 08.06-33 \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 92,50 4059 736,91 196,76 635,65 12650 66,05 135106 221,82 61,12 2.120 08.07-10 08.07 A Apricots 55,49 2435 442,05 118,03 381,31 7588 39,62 81045 133,06 36,66 2.130 ex 08.07-32 ex 08.07 B Peaches 50,87 2232 405,24 108,20 349,56 6956 36,32 74297 121,98 33,61 2.140 ex 08.07-32 ex 08.07 B Nectarines 91,95 4035 732,50 195,58 631,84 12574 65,65 134296 220,49 60,75 2.150 08.07-51 08.07-55 08.07 C Cherries 88,56 3890 706,11 190,05 '607,49 12155 62,99 130463 214,04 56,65 2.160 08.07-71 08.07-75 08.07 D Plums 78,89 3462 628,50 167,81 542,14 10789 56,33 115229 189,19 52,13 2.170 08.08-11 08.08-15 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 117,78 5168 938,29 250,53 809,35 16106 84,10 172025 282,44 , 77,82 2.180 08.09-11 ex 08.09 Water melons 24,50 1075 195,18 52,11 168,36 3350 17,49 35785 58,75 16,18 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 39,30 1724 313,07 83,59 270,05 5374 28,06 57398 94,23 25,96 2.190.2 ex 08.09-19  other 76,23 3345 607,26 162,14 523,81 10424 54,43 111334 182,79 50,36 2.195 ex 08.09-90 ex 08.09 Pomegranates 144,16 6308 1 143,46 310,69 989,36 19389 102,13 212790 350,00 91,21 2.200 ex 08.09-90 ex 08.09 Kiwis 212,63 9330 1 693,90 452,29 1461,14 29077 151,82 310558 509,89 140,50 2.202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1 577,95 426,36 1 357,65 26715 140,52 292500 479,72 126,92 2.203 ex 08.09-90 ex 08.09 Lychees 256,46 11254 2043,00 545,51 1 762,27 35070 183,11 374563 614,97 169,45